Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The election is noted. Claims 16-22 are withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claim 1, ‘nanofluidic micromodel’ is unclear. It appears that an actual carbonate structure is made, so what does ‘model’ mean? Like a mathematical model or a miniature model of a real object (eg, model airplane)? What exactly does ‘nanofluidic’ mean? How can a fluid be nanosized?
B) In claim 1, ‘flow cell’ is unclear. Is a cell meant? What is flowing in the cell? See also claims 2, 6, 7, 10 and 12-15.
C) In claim 2, ‘light path’ is unclear. Is some sort of mean free path of pores meant?
D) In claim 4, ‘characteristic’ size is unclear. Is ‘size’ meant? Since polymers can come in all sizes, why is a particular size ‘characteristic? Contrast this with a diamond which has a ‘characteristic’ Raman peak which is used to identify it because it is unique to diamonds. ‘controllable’ porosity is similarly unclear. Is simply ‘porosity’ meant? Is there uncontrolled porosity? Further, nm is a unit of distance and it is unclear how it relates to porosity. Is the average pore diameter meant?
E) Claim 7 is unclear in that addition of Ca is already required and addition of Mg appears to be a contradiction.
F) Claims 8 and 9 lack antecedent basis.
G) Claim 15 is unclear as to ‘nanoscale’. Is nanosized meant?

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2104082 taken with Winkler et al. 20090174117.
EP ‘082 teaches, especially in the abstract and paragraphs 59-63, forming channels in a glass tube and synthesizing CaCO3 in the channels. This differs in not having the template inside the tube, however Winkler teaches, especially on pg. 2 and fig. 1, impregnating spheres in an opal morphological pattern and removing the template.
Using the template of Winkler in the process of ‘082 is obvious to create the porous carbonate material desired by ‘082.
 As to claim 3, this is a necessary condition for the spheres to exist. Claim 6 is suggested by Winkler paragraphs 21-24.
As to claims 7-12, forming chemical solutions is a trivial task for one of ordinary skill, and the selection of particular reagents and concentrations is obvious to create the desired carbonate material.

Claims 1-4, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over EP as applied to claims 1, 3, 4, 6-12 above, and further in view of Murali et al. 7455823.
The rejection above is noted. 
Murali teaches, especially in col. 4-5, injecting Ca and carbonate ions into a microfluidics system to make small carbonate crystals.
As to claim 2, forming the claimed size is obvious to create a small material desired by Murali.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736